DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 5,198,611. Larsen ‘611 hereinafter).
With respect to claim 1, Larsen ‘611 discloses an explosion suppression system (Figs. 1-5), comprising: 
a cannon (11) comprising a barrel (14) and a propellant tank (12), 
wherein the propellant tank comprises a rupturable partition (55); and 
wherein the propellant tank contains a propellant (pressurizing and expelling gas or air. Col. 4, line 50);  
a suppressant cartridge (20) configured to (capable of) be inserted into the barrel, 
wherein the suppressant cartridge defines an outer volume (encased by 14); 
wherein the outer volume does not surround an explosive detonation charge (low voltage electric charge from switch 35 to 26 via 40); and 
wherein the suppressant cartridge contains a suppressant (extinguishant housed in canister 20. Col. 4, line 68); and,
a trigger (57b) positioned between the suppressant cartridge and propellant tank, the trigger configured to (capable of) rupture the rupturable partition (Col. 4, lines 64-67) and release propellant from the propellant tank into the barrel and suppressant cartridge when the trigger is triggered (by explosion of detonator 26), thereby propelling suppressant from an outlet (E1) of the cannon.
With respect to claim 2, Larsen ‘611 discloses wherein the suppressant cartridge is non-pressurized (extinguishant housed in canister 20 is disperse by the explosion).
With respect to claim 5, Larsen ‘611 discloses wherein the suppressant cartridge comprises an outlet seal (diaphragm 30), and wherein the seal is provided with at least one line of weakness (cutter bars 31, 32).
With respect to claim 6, Larsen ‘611 discloses the system further comprising:
a seal actuator (switch 35) positioned exterior to the suppressant cartridge, the seal actuator being configured to (capable of) weaken or burst the outlet seal (via cutter bars 31, 32) when propellant is released from the propellant tank.
With respect to claim 7, Larsen ‘611 discloses the explosion suppression system further comprising: an outlet valve (diaphragm 30 and the mechanism shown in Fig. 5) configured to (capable of) release suppressant from the cannon when propellant is released from the propellant tank into the barrel and suppressant cartridge.
With respect to claim 8, Larsen ‘611 discloses wherein the barrel has an outlet (flange opening 13a), and wherein the barrel is positioned adjacent to an opening (at E1) in a protected volume (E), the system further comprising: 
a shield (seal 36) positioned between the barrel and the opening in the protected volume, wherein the shield is configured to (capable of) isolate the outlet of the barrel from pressure changes within the protected volume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 5,052,494) in view of Larsen ‘611.
With respect to claim 1, Larsen discloses an explosion suppression system (12. Figs. 1-11), comprising: 
a cannon comprising a barrel (main body of 12) and a propellant tank (16), 
wherein the propellant tank comprises a rupturable (can be broken from an original configuration shown in Fig. 5) partition (partition marked 49 above link 43 and sealing member 16c); and 
wherein the propellant tank contains a propellant;  
a suppressant cartridge (annular suppressant canister 25. Fig. 4) configured to (capable of) be inserted into the barrel, 
wherein the suppressant cartridge defines an outer volume (encased by interior cylinder 21); 
wherein the outer volume does not surround a detonator (47 and 28a); and 
wherein the suppressant cartridge contains a suppressant; and,
a trigger (40) positioned between the suppressant cartridge and propellant tank, the trigger configured to (capable of) rupture the rupturable partition (break up the bonding between the partition (marked as 49) and sealing member 16c as shown in Fig. 6) and release propellant from the propellant tank into the barrel and suppressant cartridge when the trigger is triggered, thereby propelling suppressant from an outlet (at 14a) of the cannon.
Larsen fails to disclose wherein the outer volume does not surround an explosive detonation charge.
However, Larsen ‘611 teaches an explosion suppression system (Figs. 1-5), comprising: a cannon (11) comprising a barrel (14) and a propellant tank (12), wherein the propellant tank comprises a rupturable partition (55); and wherein the propellant tank contains a propellant (Pressurizing and expelling gas or air. Col. 4, line 50); a suppressant cartridge (20) configured to (capable of) be inserted into the barrel, wherein the suppressant cartridge defines an outer volume (encased by 14); wherein the outer volume does not surround an explosive detonation charge (low voltage electric charge from switch 35 to 26 via 40); and wherein the suppressant cartridge contains a suppressant (extinguishant housed in canister 20. Col. 4, line 68); and, a trigger (57b) positioned between the suppressant cartridge and propellant tank, the trigger configured to (capable of) rupture the rupturable partition (Col. 4, lines 64-67) and release propellant from the propellant tank into the barrel and suppressant cartridge when the trigger is triggered (by explosion of detonator 26), thereby propelling suppressant from an outlet (E1) of the cannon.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding an explosive detonation charge outside of the outer volume, as taught by Larsen ‘611, to Larsen’s system, in order to provide an alternative triggering feature (Col. 3, line 65 to Col. 4, line 43 and Fig. 3).
With respect to claim 2, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses wherein the suppressant cartridge is non-pressurized (the suppressant is disperse by explosion).
With respect to claim 5, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses wherein the suppressant cartridge comprises an outlet seal (at 25b. See Figs. 5-7), and wherein the seal is provided with at least one line of weakness (detonation line of bullet primer 29).
With respect to claim 6, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses the system further comprising:
a seal actuator (mechanism of clip 46 and spring arm 47) positioned exterior to the suppressant cartridge, the seal actuator being configured to (capable of) weaken or burst the outlet seal when propellant is released from the propellant tank.
With respect to claim 7, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses the explosion suppression further comprising: an outlet valve (28 and 29 and the mechanism the trigger the explosion) configured to (capable of) release suppressant from the cannon when propellant is released from the propellant tank into the barrel and suppressant cartridge.
With respect to claim 8, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses wherein the barrel has an outlet (defined by 20a), and wherein the barrel is positioned adjacent to an opening (opening space of H) in a protected volume, the system further comprising: 
a shield (double cylinders (20 and 21) system) positioned between the barrel and the opening in the protected volume, wherein the shield is configured to (capable of) isolate the outlet of the barrel from pressure changes within the protected volume.
With respect to claim 19, Larsen’s system modified by Larsen ‘611’s explosive detonation charge, Larsen further discloses the explosion suppression system further comprising:
a lock-out key (46); 
wherein the lock-out key is configured to (capable of) be inserted (and secured to 42) into the trigger; 
wherein the lock-out key is further configured to (capable of) mechanically prevent the trigger from being triggered when the lock-out key is inserted into the trigger; and 
wherein the lock-out key is further configured to (capable of) electrically prevent (because 46 is not electrically wired to actuate) the trigger from being triggered when the lock-out key is inserted into the trigger.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Larsen ‘611 and further in view of Szoecs (WO 90/07373).
With respect to claims 11-13, Larsen in view of Larsen ‘611 disclose the explosion suppression system as in claim 1 except for wherein the suppressant consists of a powdered suppression agent (claim 11), wherein the suppressant consists of a liquid suppression agent (claim 12) and wherein the suppressant consists of a mixed liquid and solid suppression agent (claim 13).
However Szoecs teaches a fine dispersion of liquid or powder in a gaseous medium (Abstract lines 1-2) during a fire fighting incident (page 1, line 30), wherein the suppressant consists of a powdered suppression agent (fine powder of Szoecs), wherein the suppressant consists of a liquid suppression agent (fine liquid of Szoecs) and wherein the suppressant consists of a mixed liquid and solid suppression agent (fine dispersion of liquid and powder in a gaseous medium). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of powdered, liquid, and mixed liquid and solid suppression agent, as taught by Szoecs, to Larsen’s suppression agent, in order to disperse large amount and high speed suppression agent to the surrounding (Page 2, line 35 to page 3, line 7).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Larsen ‘611 and further in view of Larsen (US 6,269,746. Larsen ‘746 hereafter).
With respect to claims 20-22, Larsen in view of Larsen ‘611 disclose the explosion suppression system as in claim 19 except for the system further comprising: a monitor, wherein the monitor is configured to register that the explosion suppression system is disabled when the lock-out key is inserted into the trigger (claim 20), the system further comprising: a lockout-tagout tag configured to prevent the lock-out key from being removed from the trigger (claim 21) and wherein the lockout-tagout tag is further configured to provide an indication whether the lock-out key has been displaced (claim 22).
However, Larsen ‘746 teaches an explosion suppression system (Figs. 1-7), comprising: a cannon (11) comprising a barrel (Fig. 5) and a propellant tank (15), the propellant tank containing a propellant; a suppressant cartridge (12) configured to (capable of) be inserted into the barrel, a trigger (knob 14b. Fig. 1); the system further comprising: a monitor (visual and audible signaling means. panel inside housing 13. Fig. 2), wherein the monitor is configured to register that the explosion suppression system is disabled when the lock-out key (14g) is inserted into the trigger, the system further comprising: a lockout-tagout tag (14f) configured to prevent the lock-out key from being removed from the trigger and wherein the lockout-tagout tag is further configured to provide an indication whether the lock-out key has been displaced (Figs. 3 and 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a monitor with lock-out key, as taught by Larsen ‘746, to Larsen’s system, in order to provide visual and audible indication of the system to the user (Abstract, lines 12-19).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-8, 11-13 and 19-22 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 2, 2022